3:17-cv-03112-SEM-TSH # 180   Page 1 of 4                                      E-FILED
                                            Wednesday, 18 December, 2019 10:44:52 AM
                                                          Clerk, U.S. District Court, ILCD
3:17-cv-03112-SEM-TSH # 180   Page 2 of 4
3:17-cv-03112-SEM-TSH # 180   Page 3 of 4
           3:17-cv-03112-SEM-TSH # 180   Page 4 of 4




                                           s/ Juror
s/ Presiding Juror

                                           s/ Juror
s/ Juror


s/ Juror
                                            s/ Juror

s/ Juror                                    s/ Juror
